DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  in the first line of the claim “a planer portion” should be changed to “a planar portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 8, 10-13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koitabashi (US 2009/0149709 A1).
Regarding claim 1, Koitabashi discloses a bending control mechanism for an endoscope comprising: a bending control lever (45; par. [0082]) controlling a bending portion (14) disposed in an insertion portion of the endoscope, the bending control lever (45) being turnably held on a first proximal end side thereof and being configured to enable the bending portion to bend by tilting the bending control lever on a first distal end side (par. [0082]); a first annular surface (Fig. 6 – bottom surface of 62) being formed on the bending control lever on the first distal end side; a second annular surface (Fig. 6 – unlabeled narrow diameter shaft portion formed between the bottom surface of 62 and the larger diameter shaft portion) being formed on the bending control lever adjacent to a second proximal end side of the first annular surface and having a smaller diameter than the first annular surface (Fig. 6); a third annular surface (Fig. 6 – larger diameter portion directly below the narrow diameter second annular surface) being formed on the bending control lever adjacent to a third proximal end side of the second annular surface and having a greater diameter than the second annular surface; and an elastic cover (63; Fig. 6) having a first attached portion being attached in close contact with the first annular surface (Fig. 6; portion of 63 in close contact with the bottom surface of 62), a second attached portion (Fig. 6; portion of 63 in close contact with the unlabeled narrow diameter shaft portion formed between the bottom surface of 62 and the larger diameter shaft portion) being attached in close contact with the second annular surface, a third attached portion (Fig. 6; portion of 63 in close contact with the larger diameter portion directly below the narrow diameter second annular surface) being attached in close contact with the third annular surface, and a cover portion (Fig. 6 – remainder of 63 extending from the control lever to 64/65) used to 
Regarding claim 2, Koitabashi discloses the bending control mechanism of claim 1, wherein the cover portion (Fig. 6 – remainder of 63 extending from the control lever to 64/65) encloses a tapered surface (Fig. 6 – bottom of 85) having an outer diameter that decreases toward the first proximal end side of the bending control lever.
Regarding claim 5, Koitabashi discloses the bending control mechanism of claim 1, further comprising: a finger rest (62; Fig. 6) used by an operator to manipulate the bending portion, the finger rest being disposed on the first distal end side of the bending control lever (Fig. 6); and a convex portion (Fig. 6 – convex bottom surface of 62) formed on the finger rest and extending toward the first proximal end side of the bending control lever.
Regarding claim 7, Koitabashi discloses an endoscope (1) comprising: an insertion portion (10; Fig. 2) having respective first proximal and distal ends, the insertion portion (10) including a bendable portion (14); and a control portion (12; Fig. 2) attached on the proximal end of the insertion portion (via additional components); the control portion including: a base (Figs. 4-6); a bending control lever (45) being tiltably supported on the base, the bending control lever (45) including a shaft (61), a finger rest (62), and a connecting member (Fig. 6) that disposed between the shaft and the finger rest, the connecting member having: a first annular surface (Fig. 6 – bottom surface of 62) having a second proximal end side; a second annular surface (Fig. 6 – unlabeled narrow diameter shaft portion formed between the bottom surface of 62 and the larger diameter shaft portion) formed on the second proximal end side of the first annular 
Regarding claim 8, Koitabashi discloses the endoscope of claim 7, the bending control lever further comprising: a tightening member (Fig. 6; 85) used to attach the connecting member to the shaft, the tightening member (85) having an outer diameter that decreases toward the base (bottom half of 85).
Regarding claim 10, Koitabashi discloses the endoscope of claim 7, wherein the elastic cover (63) further comprising a watertight attached portion (portion of 63 sandwiched between 64 and 65; par. [0094]) that is attached on a side of the base.
Regarding claim 11, Koitabashi discloses the endoscope of claim 10, wherein the cover portion includes a valley portion (Fig. 6 – valley portion of 63) between the watertight attached portion and the third attached portion.
Regarding claim 12, Koitabashi discloses the endoscope of claim 11, wherein the cover portion includes an outer peripheral wall portion (Fig. 6 – wall portion of 63 that rises from the watertight attached portion of 63 that is sandwiched between 64 and 65) rises from the watertight attached portion.
Regarding claim 13, Koitabashi discloses the endoscope of claim 12, wherein the valley portion includes a descending portion extending in a descending direction from a top portion of the outer peripheral wall portion (Fig. 6 – portion of 63 extending from the top of the vertical wall portion to the valley portion).
Regarding claim 15, Koitabashi discloses the endoscope of claim 11, wherein the cover portion includes an inner peripheral wall portion disposed contiguously on an inner peripheral side of the valley portion (Fig. 6).
Regarding claim 16, Koitabashi discloses the endoscope of claim 7, wherein the finger rest includes a convex portion (Fig. 6 – convex bottom surface of 62) extending toward the elastic cover.
Regarding claim 17, Koitabashi discloses the endoscope of claim 7, wherein the second annular surface has a smaller diameter than the first annular surface (Fig. 6), the third annular surface has a greater diameter than the second annular surface (Fig. 6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koitabashi, as applied the claims above, in view of To et al. (US 2006/0122633 A1).
Regarding claim 3, Koitabashi discloses the bending control mechanism of claim 1, but does not specifically disclose wherein the first annular surface, second annular surface and third annular surface each of which has a surface roughness set equal to or higher than remaining parts of the bending control lever. To is cited as one of several references that teach surfaces that are roughened, toothed, scored, etched, textured, or sticky (i.e., have adhesive properties) all increase holding force (par. [0137]). Thus, it would have been obvious to one having ordinary skill in the art to have roughened the first, second and third annular surfaces in order to increase the holding force of the 
Regarding claim 9, Koitabashi discloses the bending control mechanism of claim 1, but does not specifically disclose wherein the first annular surface, second annular surface and third annular surface each of which has a surface roughness set equal to or higher than remaining parts of the bending control lever. To is cited as one of several references that teach surfaces that are roughened, toothed, scored, etched, textured, or sticky (i.e., have adhesive properties) all increase holding force (par. [0137]). Thus, it would have been obvious to one having ordinary skill in the art to have roughened the first, second and third annular surfaces in order to increase the holding force of the elastic cover to those surfaces of the control lever thereby improving the water tightness of the device. 
Claims 4, 6, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koitabashi, as applied to the claims above, in view of Dimitry (US 3668938).
Regarding claim 4, Koitabashi discloses the bending control mechanism of claim 1, wherein the elastic cover (63) has a watertight attached portion (portion of 63 sandwiched between 64 and 65; par. [0094]) that is attached on a side of a control portion of the endoscope along a peripheral edge, and a portion disposed between the third attached portion and the watertight attached portion in a bottom of the elastic cover (Fig. 6), the portion forming a depression (Fig. 6) in a proximity to a side of the control portion of the endoscope. However, Koitabashi does not specifically disclose that the portion forming a depression is planar. Dimitry teaches an analogous elastic cover 
Regarding claim 6, Koitabashi discloses a bending control mechanism for an endoscope comprising: a bending control lever (45; par. [0082]) controlling a bending portion (14) disposed in an insertion portion of the endoscope, the bending control lever (45) being turnably held on a first proximal end side thereof and being configured to enable the bending portion to bend by tilting the bending control lever on a first distal end side (par. [0082]); a first annular surface (Fig. 6 – bottom surface of 62) being formed on the bending control lever on the first distal end side; a second annular surface (Fig. 6 – unlabeled narrow diameter shaft portion formed between the bottom surface of 62 and the larger diameter shaft portion) being formed on the bending control lever adjacent to a second proximal end side of the first annular surface and having a different diameter than the first annular surface (Fig. 6); a third annular surface (Fig. 6 – larger diameter portion directly below the narrow diameter second annular surface) being formed on the bending control lever adjacent to a third proximal end side of the second annular surface and having a different diameter than the second annular surface; and an elastic cover (63; Fig. 6) having a first attached portion being attached in close contact with the first annular surface (Fig. 6; portion of 63 in close contact with the bottom surface of 62), a second attached portion (Fig. 6; portion of 63 in close contact with the unlabeled narrow diameter shaft portion formed between the bottom 
However, Koitabashi does not specifically disclose that the diameter of the second annular surface is greater than that of the first annular surface or that the diameter of the third annular surface is smaller than that of the second annular surface. Dimitry teaches an analogous elastic cover and lever wherein the diameter of the second annular surface (45; Fig. 2) is greater than that of the first annular surface (Fig. 2 - portion of 43 above 45) and that the diameter of the third annular surface (Fig. 2 – portion of 43 below 45) is smaller than that of the second annular surface (45; Fig. 2). It would have been obvious to one having ordinary skill in the art to have made the diameter of the second annular surface larger than that of the first annular surface, and the diameter of the third annular surface smaller than the second annular surface, as taught by Dimitry, as a simple substitution of one known configuration for another, having predictable results. Moreover, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the diameters of the annular surfaces because Applicant has not disclosed that the diameters of the annular surfaces provides an advantage, is used for a particular purpose, or solves a stated problem.  Further, Applicant also discloses the diameter configuration of the annular surfaces as 
Regarding claim 14, Koitabashi discloses the endoscope of claim 11, but does not specifically disclose wherein the valley portion includes a planer portion. Dimitry teaches an analogous elastic cover having a planar portion forming a valley (Fig. 2). It would have been obvious to one having ordinary skill in the art to have made the valley portion of Koitabashi planar, as taught by Dimitry, as a simple substitution of one known configuration for another having the predictable result of providing a water tight covering for the components of the device while enabling movement of the lever.
Regarding claim 18, Koitabashi discloses the endoscope of claim 7, but does not specifically disclose wherein the second annular surface has a greater diameter than the first annular surface, the third annular surface has a smaller diameter than the second annular surface. Dimitry teaches an analogous elastic cover and lever wherein the diameter of the second annular surface (45; Fig. 2) is greater than that of the first annular surface (Fig. 2 - portion of 43 above 45) and that the diameter of the third annular surface (Fig. 2 – portion of 43 below 45) is smaller than that of the second annular surface (45; Fig. 2). It would have been obvious to one having ordinary skill in the art to have made the diameter of the second annular surface larger than that of the first annular surface, and the diameter of the third annular surface smaller than the second annular surface, as taught by Dimitry, as a simple substitution of one known configuration for another, having predictable results. Moreover, it would have been an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795